Citation Nr: 1210109	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  08-16 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lower back pain.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for an acute myocardial infarction.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty from November 1961 to November 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran provided testimony at a September 2010 Travel Board hearing.  It was agreed at the hearing that the record would be held open for 60 days for the Veteran to submit additional VA medical reports.  In October 2010, the Veteran submitted evidence along with a waiver of initial RO consideration of the evidence.

The issues of entitlement to service connection for an acute myocardial infarction and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the September 2010 Travel Board hearing and in September 2010 correspondence the Veteran indicated that he wished to withdraw his appeals concerning the issues of entitlement to service connection for lower back pain and hypertension. 
  
2.  Bilateral hearing loss was not shown during service or for many years thereafter, and the most probative evidence indicates the condition is not related to service. 

3.  Tinnitus was not shown during service or for many years thereafter, and the most probative evidence indicates the condition is not related to service. 
  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran concerning the issues of entitlement to service connection for lower back pain and hypertension are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).
  
2.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  The criteria for establishing service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

During the September 2010 Travel Board hearing, the Veteran indicated that he wished to withdraw his appeals concerning the issues of entitlement to service connection for lower back pain and hypertension.  He also confirmed this in September 2010 correspondence.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has properly withdrawn his appeal concerning the issues of entitlement to service connection for lower back pain and hypertension.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

With respect to the claims of entitlement to service connection for bilateral hearing loss and tinnitus, in a preadjudication letter dated in October 2007, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The October 2007 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records, and VA examination reports. 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Relative to claims for service connection for hearing loss, for purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. 
§ 3.385.  The regulation defines hearing loss disability for VA compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some 
degree of hearing loss).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran is seeking service connection for bilateral hearing loss and tinnitus, both of which he contends is due to noise exposure in service.  Specifically, he testified that during service he worked in a powerhouse that provided electricity to missiles and that he was exposed to constant noise from the big diesel generators and boilers.  He indicated that he did not wear any hearing protection and that he worked in this capacity for three years. 

The Veteran's DD Form 214 shows that he worked as a heating systems specialist.  The Board accepts the Veteran's contention of noise exposure in service.

Audiometer readings at the Veteran's induction examination in November 1961 showed pure tone thresholds in the right ear were -5, -5, -5, and -5 decibels at 500, 1000, 2000, and 4000 Hertz, respectively.  The thresholds in the left ear at the same frequencies were 5, 0, -5, and 0 decibels, respectively.  The Veteran denied any ear trouble on a report of medical history in October 1965, prior to his separation from service.  An October 1965 audiogram disclosed that the hearing threshold levels in decibels for the right ear was 5, 0, 0, 0 and -5, at 500, 1000, 2000, 3000 and 4000 Hertz , respectively.  The thresholds in the left ear at the same frequencies were 10, 0, -5, 5 and 15, respectively.  

The Veteran submitted an August 2007 audiogram from a private audiologist.  The evaluation noted that the Veteran had moderate to severe loss at all levels in both ears, worse at higher frequencies.

The Veteran underwent a VA audiology examination in February 2010.  The examiner noted that the claims folder and the available records had been reviewed and that the records were negative for hearing loss or complaints of tinnitus.  The examiner noted that a borderline loss was noted at the pre-discharge physical at only 6000 hertz but that this could not be declared a significant permanent shift without evidence of re-testing.  He felt that it could as easily have been a result of equipment malfunction or patient/tester error.  He indicated that noise induced hearing loss is rarely evident at only one frequency.  
  
The Veteran reported having hearing problems since 1961, but he did not provide a specific onset for his tinnitus.  He indicated four years of engine noise exposure during service followed by extensive post-service exposure to power plant noise and machinery.  He reported a recurrent tinnitus, subjectively rated as mild and not described as bothersome.  He described it as high pitched ringing, usually at night or in quiet.   He could not provide a time of onset.  

Audiometric testing revealed pure tone thresholds in the right ear were 40, 30, 40, 50, and 55 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  In the left ear, pure tone thresholds were 30, 35, 40, 55, and 60 decibels at the same respective frequencies.  Maryland CNC word list speech recognition scores were recorded as 92 percent in the right ear and as 94 percent in the left ear.  The diagnosis was mild to moderate sensorineural hearing loss for frequencies from 500 to 4000 hertz.  

Given that the service records are negative for significant hearing loss and showed no complaints of tinnitus or hearing problems, the examiner concluded that it would be less likely than not that any current symptoms are due to service noise.
 
The Veteran submitted a September 2010 statement and audiogram from a private audiologist.  The audiologist noted that the Veteran was seen with complaints of difficulty hearing in various listening situations and with bothersome tinnitus.  The Veteran reported a history of excessive noise exposure during his military service for three years while working in a powerhouse steel building around large generators without hearing protection.  The Veteran indicated that since that time, he has experienced hearing loss and bilateral tinnitus.  The audiologist noted that an audiological evaluation was performed and revealed a mild to moderate sloping sensorineural hearing loss bilaterally.  Based on the evaluation and case history information, it was the audiologist's opinion that it is at least as likely as not that the Veteran's current hearing loss is due to his military noise exposure.   

The Board observes that the Veteran currently has bilateral hearing loss that constitutes a disability as defined by 38 C.F.R. § 3.385.  The question that the Board must decide is whether the Veteran's current hearing loss disability is attributable to service.

 In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In such an assessment of medical evidence, the Board can favor some medical evidence over other medical evidence so long as the Board adequately explains its reasons for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The United States Court of Appeals for Veterans Claims instructed that the Board should assess the probative value of medical opinion evidence by examining the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical opinion that the physician reaches.  See Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

With regard to the September 2010 private audiologist's statement that the Veteran's hearing loss is due to his reported in-service noise exposure, there is no indication that the audiologist reviewed the Veteran's pertinent medical history, and as explained by the February 2009 VA audiologist who reviewed the entire record, it is of importance in the evaluation of the claim.  Accordingly, the Board places greater probative value on the opinion expressed by the VA audiologist who examined the Veteran in February 2009.  The February 2009 VA audiologist reviewed the Veteran's claims file, and also acknowledged that the Veteran was exposed to noise in service.  Based on examination of the Veteran and a review of the record, the February 2009 examiner concluded it is less likely than not that the Veteran's hearing loss was caused by noise exposure in service.  Moreover, the February 2009 VA audiologist presented reasoning for the opinion that is consistent with the record.  Thus, the greater weight of the evidence is against finding a nexus between the Veteran's current bilateral hearing loss disability and service.  Furthermore, as there is no evidence of bilateral hearing loss within one year following separation from service, service connection on a presumptive basis is also not warranted. Service connection for bilateral hearing loss is denied. 

With respect to tinnitus, while the evidence indicates that the Veteran has a current diagnosis of tinnitus and that he had sustained acoustic trauma during service, there is no competent evidence that links the current tinnitus to acoustic trauma experienced in service or to any incident of service.  Following an examination of the Veteran, to include a review of the pertinent medical history, the February 2009 VA examiner conclusively ruled out a medical nexus between the Veteran's tinnitus and service noise exposure.  There is no competent contrary opinion of record. 
 
As noted above, the Veteran's service treatment records are negative for any complaints or findings of ringing in the ears or tinnitus.  Moreover, while the September 2009 VA audiologist reported that the Veteran has experienced tinnitus since his excessive noise exposure in service, the objective evidence of record indicates otherwise.  In this respect, the record is devoid of contemporaneously recorded medical or lay evidence of any findings indicative of tinnitus for many years after service.  Moreover, the Veteran reported at the February 2009 examination that he could not provide a time of onset for his tinnitus.  The Veteran's contention as to continuity is not found to be credible due to his inconsistent statements regarding the onset of the claimed tinnitus.  As such, service connection cannot be granted on the basis of chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  

Thus, the Board finds that the preponderance of the evidence is against the claim of service connection for tinnitus.
   
In reaching the above conclusions with respect to both claims, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

The appeal concerning entitlement to service connection for lower back pain is dismissed.

The appeal concerning entitlement to service connection for hypertension is dismissed.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Board finds that the Veteran's claims of entitlement to service connection for an acute myocardial infarction and GERD warrant further development.

Private and VA treatment records dated from 2004 to 2006 document diagnoses of coronary artery disease and GERD.  The records indicate that the Veteran had heart attacks in March and November 2004 and that he has undergone three stent implantations.  Moreover, the records indicate that the Veteran has a history of GERD since his childhood.  The Veteran's service treatment records are negative for any treatment or findings with respect to either disorder.  

The Veteran testified at the September 2010 Travel Board hearing that he believes that his heart problems are due to the high fat diet that he ate while in service.  He stated that he had problems on and off since service discharge and that in 1970 he started to have chest pains but was told that it was nothing.  He stated that in 1985, he went to the hospital but was told once again that it was nothing.  He then had a heart attack in 2004.  With respect to GERD, the Veteran reported that he experienced symptoms in service but that he would self-medicate with buttermilk.  He indicated that he bent over, he would throw up and that he always had a burning sensation in his throat.  He indicated that following service, he had continued to experience symptoms of GERD and that for the past 20 years he has been on Nexium.  

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  Under the circumstances of this case, the Board finds that medical examinations and opinions by appropriate physicians would be helpful in resolving the claims for service connection for an acute myocardial infarction and for GERD. 

Prior to any examination, the RO/AMC should seek the Veteran's assistance in identifying any outstanding records of pertinent VA or private treatment.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran's assistance in identifying any outstanding record of pertinent VA or other private treatment, and take appropriate measures to associate those records with the claims folder. 

2.  Arrange for the Veteran to undergo a VA examination by an appropriate physician with respect to his claim for service connection for acute myocardial infarction.  The entire claims file must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should clearly identify any current heart disease.  With respect to each diagnosed disability, the physician should provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability is medically related to service.  In so doing, the examiner is asked to acknowledge the Veteran's report of experiencing heart related problems due to his high fat diet in service and that his symptoms initially manifested shortly after his separation from service. 

The examiner must provide a supporting statement for any opinion rendered.  If the examiner determines that it is not feasible to respond to any of the inquiries mention above, the examiner should explain why it is not feasible to respond. 

3.  Arrange for the Veteran to undergo VA examination by an appropriate physician with respect to his claim for service connection for GERD.  The entire claims file must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Following a review of the record and examination of the Veteran, the examiner should provide a medical opinion as to the likelihood that any diagnosed disorder is at least as likely as not (i.e., there is a 50 percent or greater probability) related to some aspect of the Veteran's period of service.  The examiner is specifically asked to provide an explanation of his or her reasoning, based on the evidence, in support of any opinion rendered.  In doing so, the examiner is asked to acknowledge and to discuss the Veteran's reports of throwing up if he bent over and of burning in his throat during service.  

The examiner must provide a supporting statement for any opinion rendered.  If the examiner determines that it is not feasible to respond to any of the inquiries mention above, the examiner should explain why it is not feasible to respond. 

4. The RO/AMC should then re-adjudicate the claims.  If the benefits sought remain denied, the RO should issue an appropriate SSOC and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


